Citation Nr: 1308272	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  10-44 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a rating higher than 10 percent for varicose veins of the right leg.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1968 to March 1972.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

Because the claim requires further development before being decided on appeal, the Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Board finds that additional development of this claim is required before the Veteran's appeal can be adjudicated.  Although the Board sincerely regrets the additional delay that inevitably will result, it is necessary to ensure there is a complete record upon which to decide this claim so he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist him in obtaining evidence necessary to substantiate this claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c),(d) (2012).

The Veteran filed this claim in August 2009.  He had a VA compensation examination in October 2009.  The RO denied his claim in March 2010.  Subsequent to the denial, he submitted additional evidence in October 2010, including a lay statement, his VA Form 9, and a letter from a private physician.  On the basis of this additional evidence, the RO scheduled him for an additional VA examination in March 2012.  He did not report for this examination, and he was issued a Supplemental Statement of the Case (SSOC) in September 2012.


In October 2012, he submitted a statement in which he noted that he was "assisting a family medical condition in Montana" when his March 2012 VA exam was scheduled.  He noted that he "did not receive the examination schedule until he returned [home]."  See his October 2012 statement.  Moreover, he stated that he went to Kansas City twice to reschedule the examination, but was informed that he had to do so via telephone.  Id.  He claims he called to reschedule three times, but was unable to connect with a customer service representative.  Id.  Additionally, in December 2012, his representative expressed her support of his assertion and also asked the Board to remand this claim for another VA compensation examination.  See the December 2012 statement from the Veteran's representative.  

Under VA regulations, where entitlement to a benefit cannot be established or confirmed without a current VA examination or re-examination and a claimant, without good cause, fails to report for such examination, a claim for increase shall be denied.  38 C.F.R. § 3.655(a), (b) (2012). 

But considering what has occurred in this particular instance, and the Veteran's explanation, the Board finds that he has shown the required good cause for failing to report for his March 2012 VA examination.  The Board therefore is remanding this claim to reschedule his examination, especially seeing as though he has not been examined since October 2009, so for some 31/2 years, and alleges a significant worsening of his right leg varicosities since that prior evaluation.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (wherein the Court held that, when a Veteran claims that a disability is worse than when originally rated (or last examined by VA), and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991). 

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Reschedule the Veteran's VA compensation examination to reassess the severity of the varicosities on his right leg.  The evaluating physician is especially asked to comment on whether there is persistent edema incompletely relieved by elevation, stasis pigmentation, eczema, ulceration, subcutaneous induration, or massive board-like edema with constant pain at rest.  

The claims file must be reviewed for the history of this service-connected disability.  It also is essential the examiner provide rationale for all opinions provided concerning the severity of this disability.

2.  Then readjudicate this claim in light of this and all other additional evidence.  If a higher rating for this disability is not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


